Section 906 Certifications I, Charles E. Porter, the Principal Executive Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended October 31, 2006, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended October 31, 2006 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: December 28, 2006 /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Section 906 Certifications I, Steven D. Krichmar, the Principal Financial Officer of the Funds listed on Attachment A, certify that, to my knowledge: 1. The form N-CSR of the Funds listed on Attachment A for the period ended October 31, 2006 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Form N-CSR of the Funds listed on Attachment A for the period ended October 31, 2006 fairly presents, in all material respects, the financial condition and results of operations of the Funds listed on Attachment A. Date: December 28, 2006 /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer N-CSR Period ended October 31, 2006 Putnam Global Income Trust Putnam Global Equity Fund Putnam Convertible Income-Growth Trust Putnam Income Fund The Putnam Fund for Growth and Income Putnam Utilities Growth & Income Fund 2II Putnam Capital Opportunities Fund 2OV Putnam Mid-Cap Value Fund Putnam Municipal Opportunities Trust Putnam Municipal Bond Fund Putnam Managed Municipal Income Trust Putnam New York Investment Grade Municipal Trust Putnam California Investment Grade Municipal Trust 2MI Putnam Tax Smart Equity Fund
